DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 09/20/2021 have been considered for examination. 

With regard to the claim objections, Applicant’s arguments filed 09/20/2021 in view of the amendments have been fully considered and are persuasive. Thus, the claim objections have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 09/20/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 09/20/202 1in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1-21 are objected to because of the following informality:  

Claim 1 recites, “one of three modes” (lines 4-5). It is suggested to replace it with “one of first to third modes” for clarity. Claims 7-8, 14-15 and 16-17 are objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “a first mode”, “a second mode” and “a third mode” (lines 21-25). It is suggested to replace them with “the first mode”, “the second mode” and “the third mode”, respectively for clarity. Claims 3, 8, 10, 15 and 17 are objected to at least based on a similar rational applied to claim 1.
Claim 5 recites, “with non-zero PUSCH transmission power” (line 5). It is suggested to replace it with “with the non-zero PUSCH transmission power” for clarity. Claims 12 and 19 are objected to at least based on a similar rational applied to claim 5. 
Claims 2-7, 9-14 and 16-21 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “a ratio of the number of antenna ports ... over a number of SRS ports” (lines 23-24). It is unclear whether “the number of SRS ports” refers to “a maximum number of sounding reference signal (SRS) ports supported by the terminal in one SRS resource” (lines 20-241 of claim 1). If not, it is unclear in what relationship they are connected with each other. For a similar reason, it is unclear whether “a ratio ...” (line 22) Claims 3-4, 8, 10-11, 15 and 17-18 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “based on the parameter indicating a second mode, the scaling factor is one or a ratio ...” which recites an optional feature. Therefore, the claim requires, “based on the parameter indicating a second mode”, “the scaling factor” is “one” OR “a ratio” and thus the second mode is NOT clearly distinguished from the first mode or third mode in term of what scaling factor is applied to the mode. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-7, 9-14 and 16-21 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al (US Publication No. 2020/0045644) in view of Kwak et al (US Publication No. 2018/0287682).
Note: Sridharan claims priority of US Provisional Application No. 62/739,048 filed on 09/28/2018, thus Sridharan is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 11/13/2018. 

Regarding claim 1, Sridharan teaches, a terminal [FIGS. 8-9, user equipment (UE) for scaling transmission power of PUSCH] comprising:
a transceiver [FIGS. 4 and 8-9, ¶0052, antennas 452a] configured to receive, from a base station (BS) [FIGS. 4 and 8-9, ¶0052, receive, from BS 110], first message including a parameter indicating one of three modes for an uplink full power transmission of the terminal [FIGS 4 and 8-9, ¶0088-0097 and 0134, signaling information of a single bit and multi-bits indicating one of three modes: (1) a mode where the steps (a) and (b) are applied; (2) a mode where the steps (a) and (b) are applied and step (c) is further applied for power boosting; and (3) a mode where the step (a) is skipped, for uplink power transmission] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089),
[FIGS. 4 and 8-9, ¶0052, processor 480 connected to the antenna 452a], the processor configured to scale a transmit power for a physical uplink shared channel (PUSCH) by a scaling factor, the scaling factor being determined based on a mode indicated by the parameter [FIGS. 4 and 8-9, ¶¶0088-0097 and 0134, (the UE) allocates the transmit power budge across transmit chains for the PUSCH transmission based on a mode indicated through the signaling indication/Tx power signaling via single (multi) bit(s); note that the power scaling is “one” when the single bit indicates that the UE can skip the step (a); note that the step (a) pertains to action of scaling the power by a ratio of the number of antenna ports with non-zero PUSCH transmission to the number of configured antenna ports (see, ¶0070), thus if the step (a) is skipped, then no power scaling is made, which is equivalent to “power scaling value =1”] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089), 
wherein the transceiver [FIGS. 4 and 8-9, ¶0052, the antennas 452a] is further configured to transmit, to the base station, the PUSCH transmission with a value of transmit power scaled based on the determined power scaling value (                        
                            β
                        
                    ) [FIGS. 4 and 8-9, ¶0070, 0092, 0108, (the UE) transmits, to the base station, the PUSCH transmission with a value of the transmit power scaled based on the power scaling signaling via the single(multi) bit(s)] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089),
wherein, based on the parameter indicating a first mode [¶0088-0097 and 0134, based on the single(multi) bit(s) indicating (1) the mode where the steps (a) and (b) are applied], the scaling factor is a ratio of a number of antenna ports with non-zero PUSCH transmission power over a maximum number of sounding reference signal (SRS) ports supported by the terminal in one SRS resource [¶0088-0097 and 0134, since the steps (a) and (b) are applied, the power scaling factor corresponds to a ratio of the number of antenna ports with non-zero PUSCH transmission to the number of (total) configured antenna ports (in one SRS resource) (see, the step (a) of ¶0070 and 0134)] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089), 
wherein, based on the parameter indicating a second mode [¶0088-0097 and 0134, based on the single(multi) bit(s) indicating (2) the mode where the steps (a) and (b) are applied and step (c) is further applied for power boosting; note that since the step (a) is applied at least, the power scaling factor should correspond to the value defined by the step (a) which is a ratio of the number of antenna ports with non-zero PUSCH transmission to the number of (total) configured antenna ports (in one SRS resource) (see, the step (a) of ¶0070 and 0134)] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089), and
wherein, based on the parameter indicating a third mode, the scaling factor is one [¶0088-0097 and 0134, based on the single(multi) bit(s) indicating (2) the mode where the step (a) is skipped and thus, the power scaling is made in a way to be equivalent to “power scaling value =1”] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089),
Although Sridharan teaches, a transmit precoding matrix indicator (TPMI) [¶0117, TPMI] (see, US Prov. No. 62/739,048; ¶0101), Sridharan does not explicitly teach (see, emphasis), receive, from the base station, a second message relating to a transmit precoding matrix indicator (TPMI).
However, Kwak teaches, receive, from the base station, a second message relating to a transmit precoding matrix indicator (TPMI) [¶0126-0128, (UE) receives TPMI signaling from base station].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Sridharan with the teachings of Kwak since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.


Regarding claim 3, Sridharan in view of Kwak teaches, “based  the parameter indicating a first mode, the scaling factor is the ratio of the number of antenna ports with non-zero PUSCH transmission power over a maximum number of SRS ports supported by the terminal in one SRS resource, and wherein, based on the parameter indicating a second mode, the scaling factor is the ratio of the number of antenna ports with non-zero PUSCH transmission power over the number of SRS ports, as set forth above in claim 1. Sridharan further teaches, based on the TPMI, the scaling factor is determined  for the TPMI [¶0117, the TPMI is used for PUSCH transmission and actual transmit power can be TPMI dependent] [¶0117, TPMI] (see, US Prov. No. 62/739,048; ¶0101).

Regarding claim 5, Sridharan further teaches, the transceiver[ FIGS. 4 and 8-9, ¶0052, processor 480 connected to the antenna 452a] is configured to transmit the PUSCH by splitting the scaled transmit power equally across antenna ports with non-zero PUSCH transmission power [FIGS. 4 and 8-9, ¶0070, 0092, 0108,  transmit the PUSCH by splitting equally across the antenna ports on which non-zero PUSCH is to be transmitted] (see, US Prov. No. 62/739,048; ¶0069, 0083 and 0089).

Regarding claim 6, Sridharan in view of Kwak teaches, “the second message relating to the TPMI” as set forth above, and Kwak further teaches, the second message ... comprises a downlink control information [¶0126, the TPMI signaling is notified through UL DCI]. 

Regarding claim 7, Sridharan in view of Kwak teaches, “the parameter indicates one of the three modes” as set forth above, and Sridharan further teaches, the parameter indicates a mode based on  based on a capability of the terminal for each mode reported to the base station [¶0095, the signaling bit for indicating a mode is provided based on capability signaled from UE whether the UE can support the 1-bit signaling or not] (see, US Prov. No. 62/739,048; ¶0051 and 0080-0089). 

Regarding claim 8, claim 8 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recite similar features to claim without adding further patentable feature. 
Therefore, claim 8 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Allowable Subject Matter
Claims 2, 4, 9, 11, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469